Title: Abigail Adams to Elizabeth Cranch, 3 December 1784
From: Adams, Abigail
To: Cranch, Elizabeth,Norton, Elizabeth Cranch


     
      No. 3
      My dear Betsy
      
       December 3. 1784
      
     
     I had my dear Girl such an obligeing visit from you last Night, and such sweet communion with you that it has really overcome the reluctance which I have for my pen, and induced me to take it up, to tell you that my Night was more to my taste than the day, altho that was spent in the company of Ambassadors Barons &c. and was one of the most agreeable parties we have yet entertaind.
     I do not recollect that I once mentiond to you during all your visit, the company of the day, nor any thing respecting the Customs and habits of the Country where I reside. I was wholly wrapt up in inquiries after those Friends who are much dearer to me, and who are bound faster to my Heart, I think for being seperated from them. And now my dear girl I have told you a truth respecting the pleasure your company afforded me, and the pleasing account you gave me of our own dear Friends and Country. I suppose your curiosity is a little raised with respect to the Company I mentiond. I could write you an account every week, of what I dare say would amuse you, but I fear to take my pen least I should give it a Scope that would be very improper for the publick Character with which I am connected, and the Country where I reside.
     
     
     
     It is necessary in this Country for a Gentleman in a publick Character to entertain Company once a week, and to have a Feast in the Stile of the Country. As your uncle had been invited to dine at the Tables of many of the foreign ministers who reside here, it became necessary to return the civility, by at least giving them as good dinners, tho it could take 2 years of an American ministers Sallery to furnish the equipage of plate which you will find upon the tables of all the Foreign ministers here; Monsieur D’Ambassodor de Sweed was invited together with Mr. d’Asp the Secratary of Legation, the Baron de Geer and the Baron de Walterstorff, two very agreeable young Noble Men who Speak english. The Sweedish Ambassodor is a well made genteel Man very polite and affable, about 30 years old. Mr. Jefferson and Dr. Franklin were both invited but were too sick to come out. Col. Humphries Secratary to the American Embassy and Mr. Short private Secratary to Mr. Jefferson, Mr. Jackson and Mr. Tracy Mr. and Mrs. Bingham Dr. Bancroft and Chevalier Jones made up the company.
     Col. Humphries is from Connetticut a dark complextion Stout well made Warlike looking gentleman of about 30 years old, you may read in his face industery probity and good Sense. Mr. Short is a younger Man, he is but just arrived from Virginna, appears to be modest and Soft in his Manners. Mr. Jackson and Tracy you know. Dr. Bancroft is a Native of America. He may be 35 or 40 years old. His first appearence is not agreeable, but he has a smile which is of vast advantage to his features enlightening them and dispelling the Scowl which appears upon his Brow. He is pleasent and entertaining in conversation, a Man of literature and good Sense. You know he is said to be the Author of Charles Wentworth. Chevalier Jones you have heard much of. He is a most uncommon Character. I dare Say you would be as much dissapointed in him as I was. From the intrepid Character he justly Supported in the American Navy, I expected to have seen a Rough Stout warlike Roman. Instead of that, I should sooner think of wraping him up in cotton wool and putting him into my pocket, than sending him to contend with Cannon Ball.
     He is small of stature, well proportioned, soft in his Speach easy in his address polite in his manners, vastly civil, understands all the Etiquette of a Ladys Toilite as perfectly as he does the Masts Sails and rigging of a Ship. Under all this appearence of softness he is Bold enterprizing ambitious and active.
     He has been here often, and dined with us several times. He is said to be a Man of Gallantry and a favorite amongst the French Ladies: whom he is frequently commending for the neatness of their persons their easy manners and their taste in dress. He knows how often the Ladies use the Baths, what coulour best suits a Ladys complextion, what Cosmecticks are most favourable to the skin. We do not often See the Warriour and the Abigail thus united. Mr. and Mrs. Bingham bring up the rear, both of whom are natives of America. He is about 25 and she 20. He is said to be rich and to have an income of four thousand a year. He married this Lady at Sixteen, She is a daughter of Mr. Willing of Philadelphia. They have two little Girls now with them, and have been travelling into England Holland and France. Here they mean to pass the winter in the gaietys and amusements of Paris. Tis Said he wishes for an appointment here as foreign Minister, he lives at a much greater expence than any American minister can afford to. Mrs. Bingham is a fine figure and a Beautifull person, her manners are easy and affible but she was too young to come abroad without a pilot, gives too much into the follies of this Country, has money enough and knows how to lavish it with an unspairing hand. Less money and more Years may make her wiser, but She is so handsome she must be pardoned. Mr. and Mrs. Church are here too, alias Cartar. Mrs. Church is a delicate little woman. As to him, his character is enough known in America.
     
     
      December 13
     
     Since writing the above I have had the pleasure of receiving your obliging Letter of September 26. I believe I wrote you a Letter of nearly the Same date in which I think I must have satisfied some of your particular inquiries respecting House Gardens and appartments, and if it will be any Satisfaction to you to know where this Letter is written, I will tell you; in your Cousin Jacks Chamber. He is writing at his desk and I at a table by the fire. It is customary in this Country to live upon the second floor. There are a Row of Chambers the length of the House which all look into the Garden, into the first which makes one corner of the House I am now writing. It is lined in the Same manner as if it was paper, with a flowered white chinzt, the bed, curtains, window curtain, and Chairs, of the Same. A Marble mantletree over which is a looking Glass in the fashion of the Country, which are all fixed into the walls, it is about four foot wide and 5 long. Then their is between the windows a handsome Bureau with a Marble Top, the draws gilded like trimming them with a broad gold Lace, and another looking Glass like that I have just mentiond; there is a little appartment belonging to this Chamber about as larg as your Library; which has a Soffa of red and white copper plate and 6 chairs of the Same. This too looks into the Garden and is a pritty summer appartment. Between this Chamber and the Next is the stair case upon the other side of which is the Chamber in which we all associate together when we are not in our seperate rooms. This is properly Your uncles Room, because there he writes and receives his forenoon company. This Chamber has two large glasses and furnished much in the same stile with the one I have discribed, the furniture being red and white. Next to that is a Chamber calld an antichamber paperd with a blew and white paper one glass only and one window. Out of this going into my lodging Chamber which is large and furnishd in the same stile with the others only that the figures are all chinese,  horrid looking creatures. Out of my chamber all in the same row is a little Room for a dressing room and one of the same kind next to it, which is in warm weather my dressing writing room, having 2 little Book cases and a small Escriture. Next to that is the Delicious little appartment which I formerly told you of: and then your Cousins Nabbys appartment which makes the other corner of the house. There are very Clever apartments up the second pair of stairs over these chambers, but they are out of repair. Their are two wings in which there are a number of Chambers, one of which Ester and Paulina keep in, allways having a fire to themselves. Who say you is Paulina? Why she is Your cousins Chamber Maid and our Hair Dresser. Every Lady here must have a female Hair dresser, so these Girls serve an apprentiship to the buisness like any other trade, and give from 5 to 8 Guineys for their lerning. Then they are qualified to dress a Lady, make her bed, and sew a very little. I have however got this to lay asside some of her airs and to be a very clever girl. Whilst Ester was sick she was as kind to her and as carefull, as if she was her sister, watching with her night after night. The Cook too, upon this occasion was very kind. And Paulina has under taken to learn Ester to dress Hair, which will be a vast advantage to me if as I fear, I should be obliged to go away this winter. It is very unpleasent to break up a house, to part with ones servants and to set all affloat, not knowing where your next residence will be.
     What a Letter this? I hope it is sufficiently particular to satisfy all your curiosity, but do not shew it as a specimin of Aunt As abilities. Enter Miss Paulina, Madam vous alléz faire mettre des papillottes a vos Cheveux aujourd’hui? II est midi. Oui. Je viens, so you see my pen must be laid asside for this important buisness. I commonly take a play of Voltaire or some other French Book to read, or I should have no patience. The buisness being compleated I, have a little advice to give you respecting the French language You had begun to learn it before I left America. Your good pappa many years ago gave me what is called a little smattering of it, but Indolence and the apprehension that I could not read it without a preceptor made me neglect it. But since I came here, I found I must read french or nothing. Your uncle to interest me in it, procured for me Racine, Voltaire Corneille and Cribillons plays, all of which are at times acted upon the French Theater. I took my dictionary and applied myself to reading a play a day, by which mean I have made considerable progress, making it a rule to write down every word which I was obliged to look. Translating a few lines every day into english would be an other considerable help and as your pappa so well understands the language he would assist in inspecting Your translation. By this means and with the assistance of the Books which You may find in the office you will be able to read it well in a little while. Do you look in the office for Racines plays and Voltaires and engage in them I will answer for your improvement, especially that volum of Voltaire which contains his Zaire, and Alzire, the latter is one of the best plays I ever read; there is a commedy of his called Nanine which I saw acted. I wish my dear I could transport you in a Baloon and carry you to the Stages here: you would be charmed and enchanted with the Scenerary the Musick the dresses and the action.
     An other time I will discribe to you all these Theaters. At present I am shortned for time. Mr. Jackson and Mr. Tracy talk of going on thursday, and Say our Letters must be ready. They will be out here tomorrow morning, and I have not written to more than half the Friends I designd to. Give my Love to cousin Lucy and tell her she is indebted to me a Letter. How is Aunt Tufts. You did not say a word about her. My duty to her, I will give her some account of some pretty place that it is probable I shall visit before long. Who is now livingthere at Weymouth? And are they like to settle any body? How does Mr. and Mrs. Weld. I had a visit from Mrs. Hay since I have been here. She is in France at a place called Beaugenci about a 100 miles from Paris. I have had several Letters from her. She was well about 10 days ago.
     Let Mrs. Feild know that Ester is very happy and contented, that I have not been able in France to procure for her the small pox as I expected; she has not been exposed living out of Paris and in Paris it is not permitted to innoculate. I made inquiries about it of a physi­cian. If I should go to London again I shall there endeavour that she has it. She and my other Chamber Maid keep in a chamber by themselves. One of them makes the Beds and the other sweeps the Chambers which is all they have to do in the stirring way from monday morning, till Saturday night. When Ester was well, she undertook with Palina to wash and do up my muslin and lawn, because they batterd it to death here. She is cleverly now, tho she had a severe turn for a week. John has not had very good Health, he was sick soon after he came here; but is pretty smart now, and an honest good servant. John always waits upon me when I dine abroad and tends behind my chair as the fashion of this Country is always to carry your servants with you. He looks very smart with his Livery, his Bag and his ruffels and his Lace hat. If possible I will write to Germantown, but I neglect writing when I ought, and when I feel roused I have so much of it to do; that Some one has cause to be offended at my neglect; and then I never know when I once begin how to come to that part which bids you adieu, tho beginning and end I can always assure you of the affectionate Regard of Your Aunt
     
      Abigail Adams
     
    